



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue. These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality), 157
    (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Rotman,
    2015 ONCA 663

DATE: 20151002

DOCKET: C59126

Cronk, Epstein and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jason Rotman

Appellant

Catriona Verner, for the appellant

Allison Dellandrea, for the respondent

Heard: September 16, 2015

On appeal from the sentence imposed on May 7, 2014 by
    Justice Charles H. Vaillancourt of the Ontario Court of Justice.

Brown J.A.:

[1]

The appellant, Jason Rotman, was convicted of one count of possession of
    child pornography, as well as one count of failure to comply with a prohibition
    order and two counts of failure to comply with a probation order. On the
    conviction for possession of child pornography, the appellant was sentenced to
    three years imprisonment, in addition to his pre-sentence custody of 2 years
    and 13 days. He was also sentenced to six months in jail, consecutive, for
    breach of his prohibition order and six months imprisonment, concurrent, on
    his two breach of probation offences.  As well, the appellant was declared to
    be a long-term offender and a ten-year long-term offender supervision order
    (LTSO) was imposed. The appellant seeks leave to appeal the sentence imposed for
    his conviction for the possession of child pornography and the length of the
    LTSO. He does not challenge his designation as a long-term offender.

(1)

Legality of Sentence

[2]

The appellant advances two main arguments in respect of the custodial
    sentence imposed on the possession of child pornography conviction: (i) the
    sentence was illegal because it exceeded the maximum sentence of five years
    imprisonment then in force under s. 163.1(4)(a) of the
Criminal Code
,
    R.S.C. 1985, c. C-46; and (ii) the sentencing judge erred in focusing solely on
    the principle of protecting the public in determining the appropriate length of
    the prison term.

[3]

Absent an error in principle, failure to consider a relevant factor, or
    overemphasis of the appropriate factors, a reviewing court may only intervene
    to vary a sentence imposed at trial if the sentence is demonstrably unfit:
R.
    v. M.(C.A.
), [1996] 1 S.C.R. 500
, at para. 90.


[4]

When submissions on sentence were made on January 23, 2014, Crown
    counsel argued that an appropriate sentence would be three to four years
    imprisonment, in addition to pre-sentence custody. The appellant sought a
    sentence of two years less a day, taking into consideration his pre-sentence
    custody, which effectively would result in time served. Appellants counsel
    informed the court that, at the time of the sentencing hearing, the appellant
    had been in custody for 21 months (April 24, 2012 to January 23, 2014). Although
    the sentencing judge was prepared to pass sentence in early April, 2014, scheduling
    issues prevented the judge from sentencing the appellant until May 7, 2014,
    some three months and two weeks after the date of the sentencing hearing. By
    that time, the appellant had been in custody for 2 years and 13 days.

[5]

The sentencing judge did not deal expressly with the issue of credit for
    the appellants pre-sentence custody. He said only: In addition to Mr.
    Rotmans pre-trial custody, I sentence him to 3 years plus a 10 year Long-Term
    Offender designation on the possession of child pornography. Since, at the
    time of sentencing, the appellant had spent 2 years and 13 days in pre-sentence
    custody, the term of imprisonment imposed by the sentencing judge totalled 5
    years and 13 days.

[6]

The appellant submits that the sentence imposed was illegal because it
    exceeded the maximum of five years imprisonment mandated at the time by s.
    163.1(4)(a) of the
Criminal Code
. The Crown submits that although the
    sentencing judge, contrary to s. 719(3.2) of the
Criminal Code,
did
    not provide any reasons for any credit granted, in the circumstances his
    reasons should be read as having reduced the credit given for pre-sentence
    custody to below 1:1, bringing the overall custodial term imposed within the
    statutory limit.

[7]

I accept the appellants submission. The language used by the sentencing
    judge in his reasons clearly indicates that he imposed a sentence containing
    two elements  the time already served by the appellant in pre-sentence custody
    (2 years and 13 days by the date of sentence), together with a further 3 years
    imprisonment. At the time the sentence was imposed, that resulted in a sentence
    which exceeded, by 13 days, the statutory maximum of 5 years imprisonment. By
    imposing a sentence that exceeded the statutory maximum, the sentencing judge
    erred in principle. On this basis alone, the sentence imposed cannot stand.

[8]

As a result, it falls to this court to determine a fit sentence for the
    appellants conviction for possession of child pornography.

(2)

A Fit Sentence

[9]

At the sentencing hearing, the Crown sought a term of imprisonment near
    the statutory maximum of five years. The Crown renews that position before this
    court. The appellant submits that an appropriate sentence is three years in
    jail.

[10]

Denunciation
    and general deterrence are the primary applicable sentencing principles when
    sentencing for child pornography offences. This was a second pornography-related
    offence by the appellant. In February 2010, the appellant pleaded guilty to one
    count of making available child pornography, as well as to sexual assault, two
    counts of luring a child, and failure to comply with his recognizance. He was
    sentenced to 16 months imprisonment, in addition to credit for 10.5 months
    pre-sentence custody, concurrent on all charges, followed by three years
    probation. One of the terms of his three-year probation order was not to
    possess any telecommunication device capable of accessing the internet, except
    while supervised and solely for the purpose of employment.

[11]

However,
    within a week of his release from jail in January 2011, the police discovered
    that the appellant had breached the terms of his probation by using a laptop
    computer to engage in on-line chatting with under-aged girls. He was also in
    possession of a cell phone that was capable of accessing the internet. The
    appellant pleaded guilty to two breaches of probation and, in June 2011, was
    sentenced to approximately 12.5 months imprisonment, in addition to 155 days
    pre-sentence custody, followed by 3 years probation.

[12]

Within
    two months of his release from jail in March 2012, the appellant had breached
    the conditions of his s. 161 prohibition order and probation orders and had
    collected more child pornography. I agree with the statements of the sentencing
    judge that, after his release on the 2011 charges, Mr. Rotman flagrantly and
    quickly breached his probation terms again and re-involved himself in
    activities expressly prohibited by his court orders and re-entered the realm of
    child pornography, and that the appellants criminal record demonstrates his
    proclivity for engaging in criminal conduct similar to the predicate offences
    over and over again. The appellants record for similar offences and his
    disregard for the terms of his probation and prohibition orders operate as
    strong aggravating factors in the circumstances.

[13]

At
    the time of his arrest on the predicate offences, the police discovered two USB
    drives in the appellants possession, plus twelve pages of handwritten notes by
    the appellant.  The nature of the child pornography found on the USB drives was
    vile  four still photos and two videos of child pornography, including
    depictions of pre-pubescent girls engaged in oral and vaginal intercourse with
    adult males. The appellants handwritten notes included sexual information
    relating to women and young girls with whom the appellant had chatted online.

[14]

Although
    the amount of collected child pornography was small, I agree with the
    sentencing judges observation:

[Defence counsel] pointed out that the number of images in Mr.
    Rotmans possession was very small. This factor is of no great moment
    considering Mr. Rotmans very brief time in the community following his most
    recent period of incarceration. The fact remains that after his release he was
    in the initial stages of putting a new collection in place.

[15]

Few
    mitigating factors are present in this case. In his factum, the appellant
    acknowledges that the expert evidence given by Dr. McMaster at the Long Term
    Offender hearing was that the appellant is at a moderate to high risk to
    re-offend in a hands-on fashion, manifesting itself in sexual contact with a
    child who is consenting, and that he is at a very high risk to re-offend by
    luring a child or by his involvement with child pornography. Although, on the
    day of his sentencing, the appellant filed a letter with the judge expressing
    remorse, I agree with the sentencing judge that the sincerity of the
    appellants remorse is questionable.

[16]

Taken
    together, these factors point to a custodial sentence near the statutory
    maximum. I conclude that a fit sentence is 4.5 years of imprisonment on the
    conviction for possession of child pornography.

[17]

The
    appellant has been incarcerated since April 24, 2012. The appellant submits
    that he should receive credit for his pre-sentence custody on a 1.5:1 basis. I
    agree.

[18]

Judges
    may grant credit for pre-sentence custody at a rate of 1.5:1 to account for
    lost eligibility for early release and parole during pre-sentence custody, as
    well as for the relative harshness of the conditions in detention centres:
R.
    v. Summers
, 2014 SCC 26, [2014] 1 S.C.R. 575, at para. 70. A lower rate
    may be appropriate where the offender is likely to obtain neither early release
    nor parole:
Summers
, at para. 71.

[19]

The
    appellant was in custody at a provincial detention centre for 2 years and 13 days
    prior to his sentencing. Fresh evidence filed on consent by the appellant shows
    that, since his sentencing, the appellant has been incarcerated in a federal
    penitentiary where he has received and completed the High Intensity Sexual
    Offender Treatment Program.

[20]

Given
    the loss of eligibility for early release and the conditions of the appellants
    pre-sentence detention in a provincial facility, I conclude that the appellant
    is entitled to credit for his pre-sentence custody on a 1.5:1 basis.  This
    results in credit of 3 years, 19.5 days (1,114.5 days) for pre-sentence custody.
    Taking into account the time served by the appellant since his sentencing, his
    remaining sentence on his conviction for possession of child pornography is 16
    days.

(3)

LTSO

[21]

As
    to the length of the LTSO, the appellant submits that the sentencing judge
    erred by failing to provide reasons for imposing the longest possible
    supervision period of 10 years available under s. 753.1(3)(b) of the
Criminal
    Code
. The appellant submits that five years is an appropriate term for the
    LTSO.

[22]

I
    disagree.

[23]

The
    sentencing judge gave extensive reasons for imposing a LTSO. His reasons must
    be read as a whole. In those reasons, he reviewed, in detail, the appellants
    conduct that stretched back to 2004, and made the following key findings, none
    of which is challenged by the appellant:


(i)

The appellants risk of re-offending is very high and would continue to
    exist absent meaningful treatment, close supervision, and a gradual
    re-integration into the community;


(ii)

Probation as a form of control and rehabilitation has been a complete
    failure because the appellant has displayed a contempt of court orders and has
    demonstrated his proclivity for engaging in criminal conduct similar to the
    predicate offences over and over again; and,


(iii)

The appellant did not seem to recognize that he had a problem and was in
    denial regarding his situation.

Those findings led the sentencing judge to impose a
    LTSO of 10 years. In my view, the evidence amply supported those findings and
    that conclusion.  I see no basis to interfere with the duration of the LTSO.

(4)

Disposition

[24]

For
    the reasons given, I would grant the appellant leave to file the fresh evidence
    and to appeal from his sentence. I would allow the appeal on the custodial
    sentence, set aside the sentence imposed by the sentencing judge, and
    substitute therefor a term of imprisonment of 4.5 years for the conviction for
    possession of child pornography.  After proper credit for pre-sentence custody
    and taking into account his time served, the appellants remaining custodial
    sentence is 16 days. In all other respects, I would dismiss the appeal.

Released: October 2, 2015 (EAC)

David
    Brown J.A.

I
    agree E.A. Cronk J.A.

I
    agree Gloria Epstein J.A.


